Fourth Court of Appeals
                           San Antonio, Texas
                                February 3, 2020

                              No. 04-19-00231-CR

                          Patrick Thomas CHILDERS,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

                  From the County Court, Kerr County, Texas
                           Trial Court No. A17313
                 Honorable N. Keith Williams, Judge Presiding


                                 ORDER
The Appellant’s Motion for Leave to file Amended Reply Brief is GRANTED.

Entered on this 3rd day of February, 2020.

                                                        PER CURIAM


Attested to: ____________________________
               Michael A. Cruz,
               Clerk of Court